Citation Nr: 1404168	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-39 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a left elbow disorder.

(The issue of entitlement to basic eligibility for Department of Veterans Affairs (VA) home loan benefits is the subject of a separate appellate decision.)


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel




INTRODUCTION

The Veteran had active service from October 16, 1984 to November 28, 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Phoenix, Arizona.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  First, the RO must send the Veteran a supplemental statement of the case that properly identifies the issue on appeal.  In the April 2009 rating decision, the RO denied two claims.  Specifically, the RO denied the Veteran's claim for service connection for a left elbow disorder and his petition to reopen his claim for service connection for residuals of an injury to the left ulnar artery with ligation.  In his November 2009 notice of disagreement, the Veteran disagreed only with the denial of service connection for a left elbow disorder.  The statement of the case issued in November 2010 erroneously characterized the issue as "New and material evidence adequate to reopen your claim for service connection for a left elbow injury."  Accordingly, this should be remedied on remand.

Second, the Veteran should be scheduled for an appropriate VA examination on remand, a set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination of his left elbow.  All studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the service treatment records.

The examiner should identify all left elbow disorders found to be present.

For each diagnosed left elbow disorder, please state:

(a) Is it at least as likely as not (50 percent or greater probability) that it had its clinical onset during the Veteran's active service from October 16 to November 28, 1984, or is related to any in-service disease, event, or injury?

(b) If the answer to (a) is negative, is there any evidence that renders it undebatable from a medical standpoint that it pre-existed the Veteran's military service? If so, please identify this evidence. 

c) If there is evidence that renders it undebatable from a medical standpoint that a left elbow disorder pre-existed military service, is there also any evidence that renders it undebatable from a medical standpoint that such disability was not aggravated (i.e. a permanent increase in the severity of the inherent psychopathology of the disorder beyond its natural progression) during the veteran's military service? If so, please identify this evidence.

In all conclusions, the examiner must identify and explain the medical bases of his or her opinion with reference to the claims file. If the examiner is unable to render the requested opinions without resort to speculation, he or she must so state; however, a complete rationale for such a finding must be provided.

2.  Next, review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

3.  Finally, after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative, if any, must be provided with a supplemental statement of the case (SSOC) and be afforded reasonable opportunity to respond.  The SSOC must properly identify the issue on appeal as entitlement to service connection for a left elbow disorder.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).





